Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-19 are pending.  
Priority
Instant application 16763775, filed 5/13/2020 claims benefit as follows:

    PNG
    media_image1.png
    88
    385
    media_image1.png
    Greyscale
.
Response to Applicant Amendment
In view of Applicant amendment to require both reactions to take place in the system, the rejection of record is withdrawn.  In view of Applicant amendment, the objection of record is withdrawn.  In a separate argument, Applicant argues that there are superior results based on the concentration of alkyl lithium shown.  This argument has been considered but is not persuasive because the claims are not commensurate in scope with the result.  Instant claim 1 does not include the range from the data that shows superior results and shows that the nBuLi concentration is critical.  Instant claim 6, however, does include this range and is objected below.
In the non-final action there was a typo such that claims 13-19 were not rejected in the rejection stem.  However, the limitations from claims 13-19 were addressed in that rejection of record.
If Applicant has data in the form of an affidavit to increase the critical range then Examiner will enter that data in an AFP 2.0 request.  The specification show that 3.2 M leads to improved yields at the bottom the range.  There is support for this limitation in the instant specification.  If claim 6 was amended to a range of 3.2-7 M, such an amendment is support by the specification.
 

Claim Rejection – 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-19 are rejected under 35 U.S.C. 103 as unpatentable over JP-2006241065 (“the ‘065 publication”, machine language translation also attached herewith) in view of EP-19560234 (“the ‘234 publication”) as evidenced by US-3438420 (“the ‘420 patent”).
The ‘065 publication teaches:
Hereinafter, the present invention will be described in more detail.In the present invention, a synthesis reaction (first reaction) of a lithium compound by a halogen-lithium exchange reaction is performed using a microreactor under conditions of a specific reaction temperature and residence time, and then a capture reaction by a lithium compound and an electrophilic compound ( This is a method of continuously performing the second reaction).The following is an example of the present invention in which 2,6-dibromopyridine is used as the halogen 
In this case, the ‘065 publication teaches forming a carbon-carbon bond using a microreactor.  The ‘065 publication teaches reacting an organic substrate in a system with n-butylithium to form an intermediate which is then reacted with DMF as the electrophile.
The ‘065 publication teaches a variety of starting materials (for example):

    PNG
    media_image2.png
    141
    688
    media_image2.png
    Greyscale

The ‘065 publication teaches various lithium reagents (for example n-butyl lithium and hexyl lithium):

    PNG
    media_image3.png
    108
    653
    media_image3.png
    Greyscale

Electrophiles:

    PNG
    media_image4.png
    208
    665
    media_image4.png
    Greyscale

Donating solvents:

    PNG
    media_image5.png
    169
    667
    media_image5.png
    Greyscale

Further, the example teaches n-butyl lithium at 1.58 mol/L in the example.
With respect to the dependent claims, the ‘065 publication teaches alky groups having 2-12 carbons (see above), both hexyl lithium and butyl lithium, overlapping solvents (see above and examples of n-butyl lithium in hexanes), electrophiles such as aldehydes (see above).
With respect to claim 1 and the dependent claims, the ‘065 publication fails to teach concentrations of organolithium compound that meets the concentrations requirements of at least 3 M in the independent claims and concentrations of butyl lithium relative to solvent in the dependent claims.
The ‘234 publication teaches 2.5 M solutions of n-BuLi were known for use in microreactors.  The evidentiary reference teaches that many different concentrations of Bu-Li were known.  These reference extend the known range of BuLi in microreactors and generally.
It would have been prima facie obvious to one having ordinary skill in the art to arrive at an overlapping concentrations with the instant claims because optimization of concentration is a result effective variable that at least impacts rate of the reaction.  Thus, optimizing concentration is viewed as routine experimentation.  It should be noted that the scope of any result must be commensurate with the claims.   The evidentiary reference is brought forward to show that as far back as 1969 the skilled artisan could make various concentrations of n-butyl lithium in hexanes.  One is motivated to increase concentration of reagent in order to increase reaction rate for example.  Examiner has considered the results in the specification.  The data in the specification shows improved yields based on nBuLi concentration for a specific range.  That range starts at 3.2 M 
Claim Objections
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusions
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622